Citation Nr: 0926857	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-00 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel
INTRODUCTION

The Veteran had active duty service from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the Veteran was originally afforded a 10 
percent disability rating effective September 9, 2003.  A 
notice of disagreement was received in December 2003, a 
statement of the case was issued in November 2004, and a 
substantive appeal was received in December 2004.  In a 
subsequent March 2005 rating decision, the RO increased the 
Veteran's disability rating to 50 percent disabling for the 
entire period on appeal.  Although an increased rating has 
been granted, the issue remains in appellate status, as the 
maximum schedular rating has not been assigned.  AB v. Brown, 
6 Vet. App. 35 (1993).  The Veteran testified at an informal 
personal hearing at the RO in November 2007.


FINDING OF FACT

The Veteran's service connected PTSD is not manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.





CONCLUSION OF LAW

The criteria for an initial disability rating for PTSD in 
excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in a VCAA letter issued in September 
2003.  The letter predated the November 2003 rating decision 
which granted service connection for PTSD.  See id.  Since 
the PTSD appellate issues in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection (for which the September 2003 
VCAA letter was duly sent), another VCAA notice is not 
required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003); see also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  .  The VCAA letter 
notified the Veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

In March 2006 and August 2007, the Veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to entitlement to a 
higher initial rating, any questions as to the appropriate 
effective date to be assigned are rendered moot.

The Veteran has not demonstrated any prejudice with regard to 
the content of any notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board acknowledges a recent decision from the Court that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in claims involving increase compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Vazquez-Flores, however, was limited to claims involving 
increased ratings, and is not applicable to claims, such as 
the one in this matter, involving an appeal of the initial 
rating assigned following a grant of service connection.  
Moreover, the Court has held that in a claim for an increased 
initial evaluation after the claim for service connection has 
been substantiated and allowed, as is the situation in this 
case, further notice is not required.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, Social Security 
Administration (SSA) records, and lay evidence.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  The Veteran noted in April 2009 that he receives 
treatment for PTSD at the Frank Tejeda VA Clinic and asked 
the VA to request those treatment records.  The Board 
acknowledges the Veteran's request and notes that the records 
are already included in the claims file.  No additional 
pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in October 2003, 
February 2007, and July 2008.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Given that the claims file was 
reviewed by the examiners and the examination reports set 
forth detailed examination findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient.  Thus, the Board finds that a further examination 
is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Criteria & Analysis

Legal Background

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R§ 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411. Under this regulatory 
provision:

A 50 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran 
experiences occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

When evaluating for a psychological disability, the examiner 
often provides a Global Assessment of Functioning.  A GAF of 
61-70 indicates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social occupational or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well with 
some meaningful interpersonal relationships.  A GAF of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 31-40 indicates some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends.)  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (Fourth Edition); see 
38 C.F.R. § 4.130.

Factual Background

As detailed, the Veteran's PTSD has been rated 50 percent 
disabling.  The Veteran contends that the PTSD impairment 
more nearly approximates the criteria for a 70 percent 
rating.  

The Veteran was afforded a VA examination in October 2003.  
At that time, the Veteran complained of easy startle to 
sudden sounds, constant nervousness, jumpiness, easy anger, 
and easy frustration.  The Veteran also reported 
seclusiveness, distancing himself from others, and poor 
sleep.  He stated that he had nightmares from one to three 
times per month.  He noted irritability and easy loss of 
temper, which resulted in him slapping his grandson and 
angrily chasing his stepdaughter into the bathroom about six 
months prior to this examination.  The Veteran stated that he 
had no close friends.  He did socialize with others, but 
never felt close to them; however, the Veteran reported being 
married to his wife for 28 to 29 years and attended church 
related activities.  The Veteran even noted that he was 
assistant pastor at his church.  The Veteran appeared neatly 
and appropriately dressed.  He was alert, cooperative, and 
polite and made good eye contact.  His affect was mildly 
restricted and his mood was euthymic.  His thoughts were 
clear without evidence of psychosis.  He showed no suicidal 
or homicidal ideation, intent, or plan.  He presented with no 
impairment of thought processes or communication and no 
delusions or hallucinations.  He was oriented to person, 
place, and time with average recent and remote memory for his 
age.  The rate and flow of his speech was normal.  The 
Veteran suffered no panic attacks.  The examiner diagnosed 
the Veteran with chronic PTSD, an anxiety disorder not 
otherwise specified, and cocaine dependence and abuse in 
remission for greater than two years.  He also assigned a GAF 
score of 68-69.  

In a January 2004 VA psychiatry note, the Veteran stated that 
he had been more depressed over the last several months.  The 
examiner noted poor social support with mainly his wife as 
his support.  He appeared neatly groomed with normal activity 
and speech.  His mood was mildly depressed and irritable with 
a decreased range of affect.  He was oriented and was neither 
psychotic nor suicidal/homicidal. 

In a September 2005 VA mental status exam, the Veteran 
complained of not sleeping well and irritability.  The 
Veteran appeared neatly groomed with normal activity and 
speech.  His mood was mildly irritable with a decreased range 
and increased intensity of affect.  He was oriented to 
person, place, and time, and was not psychotic, suicidal, or 
homicidal.  He was diagnosed with PTSD and assigned a GAF 
score of 45.

In February 2006, VA medical records showed that the Veteran 
complained of sleeping only 3 hours per night.  He also 
reported isolation and depression.  He had decreased 
appetite.  Upon mental status exams in February 2006 and in 
May 2006, the Veteran again appeared neatly groomed with 
normal activity and speech.  His mood was mildly irritable 
with a decreased range and increased intensity of affect.  He 
was oriented to person, place, and time, and was not 
psychotic, suicidal, or homicidal.  He was diagnosed with 
PTSD and assigned a GAF score of 45.

The Veteran was afforded a VA examination in February 2007.  
At that time, the Veteran stated that he had nightmares 
several nights per month.  He reported that gunshots, 
helicopters, and other loud noises triggered recollections of 
combat and the fears associated with them.  They interfered 
with his sleep and he experienced tiredness and nervousness.  
He reported staying to himself and working alone because 
being around people distracts him from what he is doing or 
precipitates anger.  Upon examination, the Veteran appeared 
oriented to time, place, person, and the purpose of the 
examination.  He was clean, neatly and appropriately dressed, 
and groomed.  His behavior was appropriate and his affect was 
adequate in range and intensity and was appropriate to 
thought content.  His mood was euthymic.  The Veteran's main 
complaint was irritability and quick temper.  His 
communication was open and easy.  His speech was spontaneous, 
coherent, and clear and was not circumstantial or pressured.  
He showed no blocking or flight of ideas.  His responses to 
questions were logical and relevant.  His concentration was 
impaired.  He did not describe panic attacks, but rather 
sudden bouts of anxiety and fear.  He did report 
suspiciousness, although there is no history of delusions or 
hallucinations.  He showed no obsessional rituals.  His 
thought processes were organized and goal directed.  He 
showed no loosening of associations or autistic logic.  His 
judgment was good and his abstract thinking preserved.  His 
recent and remote memory was also good.  His recall was fair.  
He denied suicidal or homicidal ideas.  He was diagnosed 
again with PTSD and with cocaine dependence in sustained 
remission secondary to PTSD.  In addition, the examiner 
assigned a GAF score of 48.  The examiner opined that the 
Veteran had no difficulty performing activities of daily 
living.  He did have difficulty establishing and maintaining 
effective work and social relationships and maintaining 
family role functioning.  He was unable to perform leisurely 
pursuits.

In March 2007, the Veteran was afforded a psychiatric 
evaluation for the purpose of determining a disability per 
SSA.  At that time, the Veteran reported difficulty falling 
asleep, difficulty staying asleep, and nightmares.  He 
reported avoidance behavior including being isolated and 
withdrawn from others.  He was easily startled and quick 
tempered.  He also noted hypervigilance and difficulty 
concentrating.  He reported moderate depression and very high 
anxiety.  He was not suicidal.  Upon examination, the Veteran 
had a good attitude, good eye contact, and appeared honest.  
His mood and affect were both bland.  He showed no gross 
delusions, hallucinations, illusions, or phobias.  His stream 
of mental activity was sparse, but intact.  He was oriented 
to time, place, and person and his recent and remote memory 
seemed to be intact.  His insight and judgment seemed fair.  
The Veteran reported having no friends and only a few 
"associates."  His concentration and ability to handle 
stress was described as poor.  The examiner diagnosed the 
Veteran with chronic, ongoing, and severe PTSD and assigned a 
GAF score of 49.  

In a November 2007 VA psychiatric note, the Veteran reported 
depression, varying interest in activities and hobbies in his 
life, lower energy, and scattered thoughts with difficulty 
focusing.  He denied active or passive homicidal or suicidal 
ideation, intent, or plan.  He noted sleeping too much.  His 
anxiety was elevated, but he denied any physical symptoms 
associated with anxiety or panic attacks.  The Veteran 
reported a history of chronic intrusive memories, nightmares, 
and distress worsened by war movies, news coverage of events 
in Iraq, and other graphic images.  He made deliberate 
efforts to avoid thoughts, feelings, conversations, 
activities, people, and situations that arouse intense 
memories of his experiences in Vietnam.  He reported feeling 
numb and detached from family, friends, and society after 
returning from Vietnam.  He reported significant problems 
going to sleep and staying asleep as well as hypervigilance 
and an exaggerated startle response.  He also reported 
frequently feeling angry or hostile and difficulty 
controlling his temper.  His past includes impaired affect 
modulation, self-destructive and impulsive behavior, and 
feeling constantly threatened.  Upon a mental status exam, 
the examiner noted that the Veteran was casually dressed with 
good personal hygiene.  He was cooperative and polite with 
good eye contact and normal psychomotor activity.  He showed 
no behavioral evidence of emotion, no disturbance of 
attention, and no repetitious activities.  His speech had a 
normal rate, volume, and clarity.  His mood was mildly 
depressed with congruent affect and no lability noted.  He 
was alert and oriented with his recent and remote memory 
intact.  His thought process was clear, logical, and goal-
directed without flight of ideas, loose associations, or 
thought blocking.  The examiner diagnosed the Veteran with 
PTSD, anxiety, and a remote history of cocaine dependence in 
full sustained remission.  The examiner assigned a GAF score 
of 65. 

In November 2007, the Veteran participated in an informal 
hearing.  At that time, the Veteran reported that he was 
receiving SSA benefits.  He described his PTSD symptoms to 
include depression, insomnia, isolation, anger, and 
flashbacks, which according to him have worsened.  

In March 2008 and May 2008 VA psychiatry records, the Veteran 
reported that he continued to feel depressed, with varying 
levels of interest in activities and hobbies in his life and 
lower energy.  He reported scattered thoughts and a 
difficulty focusing on tasks.  He denied current active or 
passive homicidal or suicidal ideation, intent, or plan.  The 
Veteran's sleep is limited to 2-3 hours every evening.  The 
Veteran's anxiety was elevated but he denied physical 
symptoms or panic attacks.  His symptoms of hyper-arousal, 
avoidance, and re-experiencing remained prominent.  The 
Veteran was casually dressed with good personal hygiene.  He 
had good eye contact and normal psychomotor activity.  He 
remained distant and guarded.  He showed no behavioral 
evidence of emotion, no disturbance of attention, and no 
repetitious activities.  His speech had a normal rate, 
volume, and clarity.  His mood was mildly depressed with 
congruent affect and no lability noted.  He was alert and 
oriented with his recent and remote memory intact.  His 
thought process was clear, logical, and goal-directed without 
flight of ideas, loose associations, or thought blocking.  
The examiner diagnosed the Veteran with PTSD again, anxiety, 
and remote history of cocaine dependence in full sustained 
remission.  He assigned the Veteran a GAF score of 65.

The Veteran was afforded another VA examination in July 2008.  
At that time the Veteran reported nightmares occurring once 
per month and sporadic memories of his time in Vietnam.  He 
reported feeling distant form others, although he admitted 
being close to his brother and his wife.  He described 
problems with sleep and irritability.  He denied difficulty 
concentrating, being watchful, being on guard, or difficulty 
with appetite or energy.  He also denied any suicidal or 
homicidal ideations, although once per month he feels that he 
is not loved or wanted.  He denied symptoms associated with 
panic disorder, obsessive compulsive disorder, or bipolar 
disorder.  Upon examination, the examiner noted a casually 
dressed male oriented to person, place, and time.  He noted 
that the Veteran was able to maintain work as a self-employed 
carpenter.  The majority of the time, his irritability does 
not cause a significant impact on his work.  He does report a 
lack of social support group and more distance from others 
since Vietnam, but he also maintains closeness with family 
members.  The examiner diagnosed the Veteran with PTSD, 
assigning a GAF score of 60.  

In December 2008, the Veteran's VA psychiatrist provided a 
complete examination of the Veteran.  At that time, the 
Veteran's interest in activities in his life was fair, but 
tended to vary.  He showed no change in guilt.  His thoughts 
were scattered and he reported difficulty focusing on tasks.  
He denied current active or passive homicidal or suicidal 
ideation, intent, or plan.  The Veteran's anxiety was 
elevated but he denied physical symptoms or panic attacks.  
His symptoms of hyper-arousal, avoidance, and re-experiencing 
remained prominent.  Upon examination, the Veteran appeared 
casually dressed with good personal hygiene.  He was 
cooperative and polite with good eye contact and normal 
psychomotor activity.  He remained distant and guarded.  He 
showed a full range of emotions appropriate to the setting 
and context of the conversation, with no behavioral evidence 
of a disturbance of attention or repetitious activities.  His 
speech had a normal rate, volume, and clarity.  His mood was 
euthymic with congruent affect and no lability noted.  He was 
alert and oriented with his recent and remote memory intact.  
His thought processes were clear, logical, and goal directed 
without flight of ideas, loose associations, or thought 
blocking.  The examiner diagnosed the Veteran with PTSD 
again, anxiety, and remote history of cocaine dependence in 
full sustained remission.  He assigned the Veteran a GAF 
score of 65.  

Analysis

To be assigned a rating in excess of 50 percent, the Veteran 
must experience occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence of record does not support 
an evaluation in excess of 50 percent for the Veteran's 
service-connected PTSD for any portion of the rating period 
on appeal.

The Veteran's GAF scores ranged from 45 to 69.  The Veteran's 
GAF range shows that his symptoms fluctuate from mild 
symptoms or some difficulty in social, occupational, or 
school functioning to serious symptoms or serious impairment 
in social, occupational, or school functioning.  

For the Veteran to meet the criteria, he must present with 
occupational and social impairments with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  The Veteran showed very little impairment 
in work.  In July 2008, the examiner noted that the Veteran 
was able to maintain work as a self-employed carpenter.  The 
majority of the time the Veteran's irritability did not cause 
a significant impact on his work.  Although the Veteran 
prefers to work independently, he is capable of successfully 
maintaining an occupation.  The Veteran does not attend 
school.  The Veteran's family relations experience some 
impairment.  He has remained married for over 30 years; 
however he reported difficulty with his grandson and his 
stepdaughter, which resulted in altercations.  The Veteran's 
judgment and thinking are not impaired.  On the contrary, in 
December 2008 for example, the Veteran's thought processes 
were clear, logical, and goal directed without flight of 
ideas, loose associations, or thought blocking.  The 
Veteran's mood was not consistently or significantly 
impaired.  In fact, VA examiners called it euthymic in 
October 2003, February 2007, and December 2008.  In other 
reports, the Veteran's mood was described as only mildly 
depressed and irritable, and once described as bland.  In 
sum, the Veteran does have some deficiencies in work and 
family relations, but no significant deficiency in judgment, 
thinking, or mood.  

The Board must then consider the factors set out by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  At no point does the record 
contain evidence of suicidal ideation.  The Veteran 
specifically denied suicidal ideation in almost every 
examination noted above.  The record also contains no 
evidence indicating any obsessional rituals.  Specifically, 
in a February 2007 VA examination the examiner noted no 
obsessional rituals and in July 2008 he showed no symptoms of 
obsessive compulsiveness.  In addition, in November 2007, 
March 2008, May 2008, and December 2008 he showed no 
repetitious activities or behavior.  The Veteran's speech was 
never described as illogical, obscure or irrelevant.  The 
Veteran's speech was most often described as normal.  In 
fact, in February 2007 the examiner described the Veteran's 
speech as spontaneous, coherent, and clear, specifically 
noting that it was not circumstantial or pressured.  He 
showed no blocking or flight of ideas.  The Veteran also did 
not present with near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively.  The Veteran showed increased 
anxiety and reported depression at times, but no panic 
attacks or physical symptoms of anxiety were noted.  The 
Veteran was capable of functioning independently, 
appropriately, and effectively.  The record is entirely 
silent as to any complaints of spatial disorientation.  At no 
point did the Veteran neglect his personal appearance or 
hygiene.  In fact, the Veteran was consistently described by 
every examiner as neatly and appropriately dressed with good 
personal hygiene.  The Veteran is self employed as a 
carpenter as to allow him to work without maintaining 
effective relationships.  

The Veteran did have a few periods of impaired impulse 
control (such as unprovoked irritability with periods of 
violence).  He reportedly slapped his grandson and chased his 
stepdaughter into the bathroom when he was angry about six 
months prior to his October 2003 examination.  However, the 
evidence shows no further loss of control from that time 
onward.  The Veteran also showed signs of an inability to 
establish and maintain effective relationships; however, the 
Veteran has remained married for over 30 years and also 
stated in October 2003 that he attends and participates in 
church activities, including acting as the assistance pastor 
at his church.

A disability rating in excess of 50 percent is not 
appropriate as the Veteran does not meet the criteria.  When 
applying the factors, the Veteran does not meet a majority of 
them.  Considerations in evaluating a mental disorder include 
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
evaluation must be based on all evidence of record that bears 
on occupational and social impairment rather than solely on 
an examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  The 
overall picture of the Veteran's symptoms more nearly 
approximates the requirements set forth for a 50 percent 
disability rating.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent disabling is not warranted.  The appeal is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


